[Cite as State ex rel. Jefferson v. Goulding, 2022-Ohio-344.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State, ex rel. Tanelle Jefferson                                Court of Appeals No. L-21-1225

        Relator

v.

Judge Michael Goulding                                          DECISION AND JUDGMENT

        Respondent                                              Decided: February 1, 2022

                                                   *****

        Tanelle Jefferson, Pro se.

        Julia R. Bates, Lucas Count Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for Repondent.

                                                   *****

        OSOWIK, J.

        {¶ 1} This matter is before the court on respondent Hon. Judge Michael

Goulding’s January 10, 2022 motion to dismiss relator Tanelle Jefferson’s petition for

writ of procedendo. In his petition, relator asked this court to order respondent to rule on
his previously-filed motion for judicial release. Relator alleges that respondent failed to

rule on his motion within time period prescribed in R.C. 2929.20. On December 30,

2021, we granted an alternative writ ordering respondent to either rule on appellant’s

motion, or show cause why he has no clear duty to do so by filing either an answer to

relator’s complaint or a motion to dismiss.

       {¶ 2} On January 10, 2022, respondent filed a motion to dismiss, pursuant to

Civ.R. 12(B)(6), arguing that no relief could be granted because he had already

performed the requested action—that is, he denied relator’s motion. Respondent

included a copy of the order resolving relator’s motion for judicial release to his motion

to dismiss.

       {¶ 3} “Procedendo will not compel the performance of a duty that has already

been performed.” State ex rel. Bechtel v. Cornachio, 164 Ohio St.3d 579, 2021-Ohio-

1121, 174 N.E.3d 744, ¶ 9, citing State ex rel. Roberts v. Marsh, 159 Ohio St.3d 457,

2020-Ohio-1540, 151 N.E.3d 625, ¶ 6. Where respondent performs the action requested

in a petition for writ of procedendo, the petition is subject to dismissal as moot. State ex

rel. Ames v. Pokorny, 164 Ohio St.3d 538, 2021-Ohio-2070, 173 N.E.3d 1208, ¶ 7. Here,

respondent’s motion to dismiss includes the order showing that the relief relator requests

in his petition has been provided. As a result, this action has been rendered moot.

       {¶ 4} IT IS THEREFORE




2.
          {¶ 5} ORDERED that respondent’s motion to dismiss is hereby granted; it is

further

          {¶ 6} ORDERED that relator’s petition for writ of procedendo is hereby

dismissed as moot; and it is further

          {¶ 7} ORDERED that the costs of this action are assessed to respondent.

          {¶ 8} The clerk is directed to immediately serve upon the parties, within three

days, a copy of this decision in a manner prescribed by Civ.R. 5(B).

          {¶ 9} It is so ordered.

                                                                                 Writ denied.



Mark L. Pietrykowski, J.                          ____________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                                  ____________________________
Gene A. Zmuda, J.                                         JUDGE
CONCUR.
                                                  ____________________________
                                                          JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




3.